        Case 2:18-cr-00089-RFB-VCF Document 140 Filed 06/14/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Corey Wylie Brown

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00089-RFB-VCF

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            EVIDENTIARY HEARING
13          v.
                                                            (Fourth Request)
14   COREY WYLIE BROWN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Corey Wylie Brown, that
21   the Evidentiary Hearing currently scheduled on June 22, 2021, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The government has extended an offer to Mr. Brown. The defense needs
25   additional time to consider the offer and negotiate any possible settlement in this matter.
26          2.      Mr. Brown is not incarcerated and agrees to the continuance.
        Case 2:18-cr-00089-RFB-VCF Document 140 Filed 06/14/21 Page 2 of 3




 1          3.      Additionally, denial of this request for continuance could result in a
 2   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 3   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 4   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 5   18, United States Code, Sections 3161(h)(7)(B)(i), (iv) and 18 U.S.C. 3161(h)(1)(D).
 6          This is the fourth request for continuance filed herein.
 7          DATED this 11th day of June 2021.
 8
 9    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
10
11
      By /s/ Heidi A. Ojeda                           By /s/ Christopher Burton
12    HEIDI A. OJEDA                                  CHRISTOPHER BURTON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:18-cr-00089-RFB-VCF Document 140 Filed 06/14/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00089-RFB-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     COREY WYLIE BROWN,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Evidentiary Hearing currently scheduled on

12                                                                        August 24, 2021
     June 22, 2021 at the hour of 9:00 a.m., be vacated and continued to _________________ at

13                9 00 __.m.
     the hour of ___:___ a

14          DATED this ____
                       14th day of June 2021.
15
16
                                                RICHARD F. BOULWARE, II
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
